Detailed Action 
1. 	This office action is in reply to the communicated dated 12 October 2021 concerning application number 17/004,243 effectively filed on 27 August 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
3. 	Claims 1-13 and 15-23 are pending, of which claims 1, 2, 4, 8, 12, 13, 15, and 20 have been amended; claims 21-23 have been added; claim 14 has been cancelled; and claims 1-13 and 15-23 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 12 October 2021, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previous rejection of claims 1-13 and 15-20.  

Examiner’s Amendment
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine S. Collins on 07 February 2022.
The application has been amended as follow: 
- 	In the claims, please amend the claims listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	20. 	The therapeutic apparatus according to claim 15, wherein said wearable is configured to cover at least the foot of the subject, said wearable being configured to conform to the patient’s foot. 

Allowable Subject Matter
6. 	Claims 1-13 and 15-23 are allowed.
7. 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to explicitly disclose or suggest “said wearable adapted to deliver electrical current and heat to the limb or body to induce electrical stimulation and warm the limb or body, and further in combination with said wearable adapted to deliver one or more treatments selected from the group consisting of oxygen .
	Chanda (US 2018/0008000 A1) teaches a therapeutic apparatus for treating damaged tissue on a limb or body of a subject (insoles for treating wounds [abstract]). The therapeutic apparatus comprises a wearable adapted to cover and be secured to the limb or body of a subject over damaged tissue (insole 100 is worn on the foot [abstract, 0064, 0066]), said wearable configured to contact the limb or body around the damaged tissue but having a recessed region that makes no contact with and instead off loads pressure from the damaged tissue but in the presence of atmospheric pressure (recess or isolation segment 108 reduces pressure on the injured tissue [0066]. Furthermore, the pressure is at or near atmospheric [0169]). 
	Chanda does not explicitly teach said wearable adapted to deliver electrical current and heat to the limb or body to induce electrical stimulation and warm the limb or body, and further in combination with said wearable adapted to deliver one or more treatments selected from the group consisting of oxygen and light to the damaged tissue at the recessed region. 
The Examiner could not find any relevant prior art that suggests delivering the individual treatments or the combination of treatments to a damaged tissue located at a recessed region of a wearable. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792